CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in this Registration Statement No. 333-180166 on Form S-1 of our report dated May 7, 2012, on the Balance Sheet of MA Capital Management, LLC, as of December 31, 2011 appearing in the Prospectus and Disclosure Document, which is part of this Registration Statement. I also consent to the reference to me under the heading “Experts” in such Prospectus and Disclosure Document. /s/ MARK ESCOFFREY, P.A. Palm Beach Gardens, Florida September 12, 2012
